Mr. Justice Jones,
concurring. I concur in reversing the judgment of the Circuit Court, on the ground that intoxicating liquors are, in this State, exempt from attachment for debt. Section 256 of the Code of Procedure, relating to attachments, provides that “all property in this State of such defendant, except that exempt from attachment by the Constitution, shall be liable to be attached and levied upon and sold to satisfy the judgment and execution.” The exemption here referred to is, doubtless, the homestead exemption. But the dispensary law, a later enactment, prohibits, under penalty, the sale of intoxicating liquors by anybody and in any way, except as provided for in that act; and it is nowhere in that or any subsequent act provided that an officer may sell intoxicating liquors under attachment or execution. The terms of the dispensary act are broad enough to forbid public sale by auction as well as private sales. Since the object of an attachment is to hold for sale, under the judgment that may be obtained, and since the public sale of intoxicating liquors under mesne or final process is clearly within the prohibition of the dispensary law, by necessary implication, intoxicating liquors are exempt from attachment for debt. I am not prepared to rest this case to any extent on the ground that the dispensary law destroys the owner’s right of property in intoxicating liquors, even where kept for an unlawful purpose. Until actual confiscation by the State, the “owner” has property therein, but subject to law. Otherwise, such property could not be the subject of larceny.- The owner could not maintain an action to recover the same against a trespasser. Nor could he claim the restoration of the same by dissolution of *496an attachment. The defendant’s right to a dissolution of the attachment rests on the trespass of the sheriff in seizing property exempt from attachment. The following authorities sustain the judgment of the Court: Drake on Attachment, sec. 244c; Shinn on Attachment, sec. 28; Black on Intoxicating Liquors, sec. 246; Kiff v. Old Colony R. R. Co., 117 Mass., 591; s. c., 19 Am. Rep., 430; which follows Ingalls v. Baker, 13 Allen, 449; Barron v. Arnold, 16 R. I., 22; Nichols v. Valentine, 36 Me., 322.